Citation Nr: 1816969	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-20 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri
 
 
THE ISSUES
 
1.  What evaluation is warranted for ischemic heart disease and coronary artery disease, status post stenting since July 1, 2011?
 
2.  Entitlement to a total disability rating based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Nancy Lavranchuk, Agent
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Counsel
 
 

INTRODUCTION
 
The Veteran had active service from October 1966 to October 1968.
 
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the St. Louis, Missouri, Regional Office (RO).  These issues were remanded for further development in December 2015.  They have now been returned to the Board for adjudication.
 
The issues of entitlement to a rating in excess of 30 percent for ischemic heart disease and coronary artery disease, and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
 
FINDING OF FACT
 
The Veteran's ischemic heart disease and coronary artery disease, status post stenting, precludes a workload greater than seven metabolic equivalents of task which results in dyspnea, fatigue, angina, dizziness, or syncope.
 
 
CONCLUSION OF LAW
 
The criteria for an initial rating of 30 percent for ischemic heart disease and coronary artery disease, status post stenting, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7017 (2017).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Veteran contends that his ischemic heart disease and coronary artery disease, status post stenting, warrant an initial rating higher than 10 percent.
 
Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found through "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.
 
The Veteran's ischemic heart disease and coronary artery disease is rated under Diagnostic Codes 7005 (arteriosclerotic heart disease/coronary artery disease) and 7017 (residuals of coronary bypass surgery).  38 C.F.R. § 4.104, Diagnostic Codes 7017, 7005.  Under both diagnostic codes, a 10 percent rating is assigned when a workload of greater than 7 metabolic equivalents of task but not less than 10 metabolic equivalents of task results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.
 
A 30 percent rating is assigned when a workload greater than 5 metabolic equivalents of task but not greater than 7 metabolic equivalents of task results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation.  Id.
 
The evidence of record indicates that the Veteran is entitled to at least a 30 percent rating for the entire period on appeal.  The Veteran underwent a stress test on a treadmill in August 2011.  He had a peak metabolic equivalents of task of 7.  There was no chest pain during exercise, and the exercise was terminated due to dyspnea.  At no time since the August 2011 stress test has the Veteran been found to have a metabolic equivalents of task equivalent of any greater than 7.  When a veteran has a workload of not greater than 7 metabolic equivalents of task, a 30 percent rating is assigned.  Id.
 
The Board therefore allows that a 30 percent initial rating from July 1, 2011 for ischemic heart disease and coronary artery disease, status post stenting, is warranted.  See 38 U.S.C. § 5107(b).  

The question of entitlement to an initial rating higher than 30 percent is addressed in the remand below.
 
 
ORDER
 
Entitlement to an initial 30 percent evaluation for ischemic heart disease and coronary artery disease, status post stenting, is granted subject to the laws and regulations governing the award of monetary benefits.
 
 
REMAND
 
In December 2015, the Board remanded the issue of entitlement to an increased initial rating for ischemic heart and coronary artery disease, status post stenting, because a May 2015 VA examination found that while the Veteran's stress test results showed a metabolic equivalents of task level of 1-3, the examiner opined that the " Veteran has multiple medical conditions that limit him, not limited to cardiac or respiratory but also his sciatic and arthritic conditions.  His [ejection fraction] is probably a more accurate predictor of his cardiovascular status."  
 
On remand the Board requested that the examiner who performed the May 2015 examination review the complete claims file and provide an opinion as to what was the Veteran's metabolic equivalents of task limit solely attributable to ischemic heart and coronary artery disease.  The Board remand specifically requested that if the examiner could not provide an opinion without resort to speculation, he should provide a complete explanation stating why this was so and explaining whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question.
 
In February 2016, an addendum medical opinion was obtained from the VA examiner.  The examiner wrote that it was impossible to estimate what portion of the Veteran's metabolic equivalents of task impairment was cardiac without resorting to mere speculation.  Significantly, however, in order for the Board to rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence; the Board should ensure any such finding was well supported by the facts and data and reflects that the examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  Jones v. Shinseki, 23 Vet. App. 382, 389-390 (2010).  The Board finds that the February 2016  response did not adequately address the prior remand questions or explain why the opinion could not be given without resort to speculation.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
The Board also finds that the current medical evidence shows highly inconsistent and contradictory evidence regarding the severity of the Veteran's heart disorder during the appeal.  In August 2011, the Veteran had a metabolic equivalents of task of 7, which placed him at the 82nd percentile for his age and gender.  At an October 2012 cardiovascular evaluation, the Veteran had a fairly normal myocardial perfusion pattern with no evidence of significant ischemia.  He had normal left ventricular contractility with ejection fraction of 51 percent.  His coronary artery disease was stable.  The Veteran reported having some shortness of breath in July 2012, but at almost all of his private and VA medical appointments throughout 2011-2015, he denied any chest pain or shortness of breath.
 
A June 2014 private evaluation from Dr. P.M was submitted which found that the Veteran had symptoms of dyspnea and fatigue at 3-5 metabolic equivalents of task, which included activities such as light yard work, mowing the lawn, or brisk walking.  
 
At the May 2015 VA examination, the examiner found that the Veteran had a metabolic equivalents of task of 1-3, but that this was not due solely to the Veteran's heart condition on appeal.  Rather that number was based on the Veteran's multiple medical conditions that limited him, including respiratory, sciatic, and arthritis conditions.  The examiner wrote that his ejection fraction was probably a more accurate predictor of his cardiovascular status.  He wrote that a November 2014 myocardial single-photon emission computed tomography scan found normal perfusion and a normal ejection fraction.
 
The Board requests that the Veteran be examined by a cardiologist who is to review all of the Veteran's medical records and provide the Board with a clearer understanding of the appellant's overall disability picture due to ischemic heart disease and coronary artery disease, status post stenting alone.  In so doing the examiner must address the inconsistencies in the medical record, whether the effects of his non-service connected conditions can be separated from the symptoms associated with his heart disorders, and whether it is possible to express a metabolic equivalents of task equivalent for the Veteran's ejection fraction findings.
 
The Veteran has also claimed entitlement to a total disability rating based on individual unemployability.  Despite the Board's specific request in the December 2015 remand that the examiner address whether the Veteran's heart disorders rendered him unemployable, the examiner declined to answer this in his February 2016 addendum on the grounds that Veterans Benefits Administration Fast Letter 13-13 (June 17, 2013) stated that examiners could not opine as to whether or not a Veteran is unemployable.  
 
The Board is not bound by Fast Letters issued by the Veterans Benefits Administration.  Moreover, the Fast Letter does not forbid examiners from discussing a Veteran's employability, but rather states that VA raters should not ask examiners outright whether a Veteran is "unemployable" and should instead ask that the examiner comment "on the functional impairment caused solely by the service-connected disabilities."  The Board will, however, revise the wording of its request for an opinion on this matter, but still requests that the examiner provide an adequate opinion on the Veteran's occupational impairment.  The second addendum provided by the examiner in March 2016 discussed the types of activities that would be impacted as indicated by the results of his August 2011 VA examination, but oddly did not address any of his subsequent medical findings.
 
The Board therefore requests that a VA cardiologist provide competent medical commentary on the functional impairments caused by the Veteran's service-connected disabilities, including discussion of the May 2013 VA examiner's findings that the Veteran's heart disease would limit his ability to do strenuous activity and exertion and his thoracolumbar spine disorder would impact his ability to perform activity that involved ambulation, standing, bending, or lifting, and of the June 2014 letter from private doctor P.M. stating that the Veteran was unable to maintain substantially gainful employment.
 
Accordingly, the case is REMANDED for the following action:
 
1. Provide the Veteran with another opportunity to submit a completed release form (VA Form 21-4142) authorizing VA to request any additional, relevant private treatment records.  The Veteran should be advised that he can also submit those records himself.  If the Veteran provides a completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the Veteran's claims file, and he and his representative should be notified of any unsuccessful efforts.
 
2. Obtain any outstanding, pertinent VA treatment records from the VA St. Louis Health Care System and its affiliated facility, the St. Charles Clinic, since May 2014.  If any such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3. Thereafter, schedule the Veteran for a VA examination by a cardiologist to determine the nature and extent of his ischemic and coronary artery disease, status post stenting.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.
 
a) The cardiologist is to estimate, in light of the totality of the medical evidence of record, the Veteran's metabolic equivalents of task limit since July 1, 2011 due solely to his ischemic heart and coronary artery disease.  The Board acknowledges that it may be difficult to separate the effects of the Veteran's other comorbidities, including respiratory disorders and arthritis, but it requires a medical basis to determine the evaluation to assign for the Veteran's ischemic heart disease and coronary artery disease.
 
In making this finding, the cardiologist should consider:
 
i) the August 2011 stress test showing a metabolic equivalents of task level of 7;

ii) the October 2012 cardiologist evaluation showing normal left ventricular contractility with ejection fraction of 51 percent;

iii) the June 2014 evaluation from P.M. finding that the Veteran had a metabolic equivalents of task level of 3-5;

iv) the May 2015 VA examination finding that the Veteran had a metabolic equivalents of task level of 1-3; and

v) the Veteran's private and VA treatment records from 2011-2015 in which he denies any chest pain or dyspnea on exertion.
 
Any inconsistencies in the medical record should be discussed, and the cardiologist should attempt to identify the evidence that best represents the Veteran's functional impairment from heart disease.
 
c) The cardiologist is to discuss the Veteran's prior ejection fraction findings and whether, based on these findings, an equivalent metabolic equivalents of task number could be estimated.
 
The cardiologist should also discuss whether the Veteran has, at any time, been shown to have any other significant symptoms caused by his heart disease, including, but not limited to, insufficient ejection fraction, cardiac hypertrophy or dilatation, or chronic congestive heart failure.
 
d) The cardiologist should discuss the functional impairment caused by the Veteran's ischemic heart disease and coronary artery disease, including the way these heart disorders would impact his occupational functioning.  The cardiologist should also discuss the combined effects of the Veteran's service-connected disorders on his occupational functioning and whether it is likely that these disorders would prevent the Veteran from performing gainful employment consistent with his education and experience.  
 
The Veteran is currently service connected for thoracolumbar spine degenerative disc disease with functional overlay of anxiety reaction (20 percent), right lower extremity radiculopathy (20 percent), left lower extremity radiculopathy (20 percent), ischemic heart disease and coronary artery disease (30 percent), and lipoma surgical residuals (0 percent).
 
Please specifically discuss the May 2013 VA examiner's findings that the Veteran's heart disease would limit his ability to do strenuous activity and exertion and his thoracolumbar spine disorder would impact his ability to perform activity that involved ambulation, standing, bending, or lifting, and the June 2014 letter from P.M. stating that the Veteran was unable to maintain substantially gainful employment.
 
e) A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the cardiologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
4. Then, readjudicate the issues of entitlement to an initial evaluation in excess of 30 percent for ischemic heart disease and coronary artery disease, status post stenting; and entitlement to a total disability rating based on individual unemployability.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


